Citation Nr: 0212960	
Decision Date: 09/25/02    Archive Date: 10/03/02

DOCKET NO.  96-49 367	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for peripheral vascular 
disease (PVD) with amputation of both legs. 

2.  Entitlement to service connection for a gastrointestinal 
disability, to include residuals of a colectomy and 
ileostomy.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife




ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran had active service from April 1953 to January 
1954.  

This matter came before the Board of Veteran's Appeals 
(Board) from a November 1995 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Washington, 
D.C.  Jurisdiction over the claims folders was transferred to 
the RO in Reno, Nevada, subsequent to the November 1995 
rating decision.  In July 1999, the veteran and his spouse 
testified at a hearing before the undersigned at a VA 
facility in Las Vegas, Nevada.  When the case was before the 
Board in March 2000, it was remanded for further development.  
It was returned to the Board in July 2002. 


FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the matters decided herein have been obtained. 

2.  PVD, and amputations of both legs due to PVD, as well as 
gastrointestinal disability, including a colectomy and 
ileostomy, were not present in service or manifested until 
years after service; none of the disorders is etiologically 
related to service.  






CONCLUSIONS OF LAW

1.  PVD with amputation of both legs was not incurred in or 
aggravated by active duty.  38 U.S.C.A. §§ 1101, 1110, 1112 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2001).  

2.  Gastrointestinal disability, to include residuals of a 
colectomy and ileostomy, was not incurred in or aggravated by 
active duty.  38 U.S.C.A. § 1110 (West Supp. 2001); 38 C.F.R. 
§ 3.303 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

During the pendency of the veteran's claims, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law.  In addition, 
regulations implementing the VCAA (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2001)), 
were published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 
2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326).  The Board will assume for the purpose of this 
appeal that the liberalizing provisions of the VCAA and the 
implementing regulations, to include the notice and duty to 
assist provisions, are applicable to the veteran's claims.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The VCAA and the implementing regulations were in effect when 
the RO most recently considered the veteran's claims.  The 
record reflects that the veteran has been informed of the 
evidence and information necessary to substantiate his 
claims.  He has also been informed of the information needed 
from him in order for VA to obtain records potentially 
supportive of his claims.  He provided such information and 
the RO has obtained pertinent treatment records.  There is no 
indication that there are any outstanding, available records 
of the presence of the claimed disabilities within one year 
of the veteran's discharge from service or of a nexus between 
the claimed disabilities and the veteran's military service.  

The record also reflects that the veteran has been informed 
that he should submit medical evidence, such as a statement 
from a physician, supporting his contention that the 
disabilities at issue are etiologically related to his 
military service.  In fact, development to inform the veteran 
of this requirement and to afford the veteran an opportunity 
to submit such evidence was included in the Board's remand.  
In August 2002, the veteran submitted a medical statement 
indicating that service trauma was a possible cause of his 
peripheral vascular disease.

In sum, the record reflects that VA has complied with the 
requirements of the VCAA and the implementing regulations.  
Accordingly, the Board will address the merits of the 
veteran's claims.  

Factual Background

The service medical records (SMRs) reflect that the veteran 
was hospitalized for two days in October 1953 and on the day 
of admission he complained of tenderness and pain in the 
abdomen.  The discharge diagnosis was a contusion of the 
abdomen sustained during an authorized parachute jump.  SMRs 
are otherwise negative for any pertinent diagnosis, complaint 
or abnormal finding.  The report of examination for service 
discharge indicates that the veteran's abdomen, vascular 
system, lower extremities, and feet were found to be normal.  

During hospitalization in February 1995 at the Medical Center 
of the University of California in San Francisco the veteran 
underwent exploration of the distal posterior tibial artery 
and it was determined that bypass peripheral surgery was not 
feasible.  He had a history of having had a left below-the-
knee amputation in 1991.  

During VA hospitalization from March to May 1995 the veteran 
underwent a right below-the-knee amputation.  

On VA examination in October 1995 it was noted that the 
veteran had had two anal fistulectomies performed about 30 
years earlier, without any recurrence.  The diagnoses 
included status post history of PVD with bilateral below-the-
knee amputations.  

During VA hospitalization in September and October 1998, the 
veteran underwent an above-the-knee amputation of the right 
leg and a subtotal colectomy and ileostomy.  His history was 
significant for Crest's syndrome and Raynaud's phenomenon.  

At the July 1999 hearing before the undersigned, the veteran 
testified that following his inservice parachute injury he 
had had a loss of consciousness for two to three days and had 
been hospitalized for at least a week (page 5).  He had first 
sought postservice treatment for leg pain in 1986, when he 
had pain in his toes and a Doppler study had revealed 
decreased blood flow in his lower extremities (pages 8 and 
9).  He had filed his claim in 1995 for the disabilities at 
issue because a VA physician had felt that the disorders were 
from trauma (page 16).  
In an August 2002 statement, the veteran indicated that he 
had been informed by The Vascular Disease Foundation that 
trauma can impact the artery and vein systems and result in a 
variety of complications, including Raynaud's Disease.  

With his August 2002 statement, the veteran also submitted a 
July 2000 statement from Joseph H. Rapp, M.D., Chief, 
Vascular Surgery and Professor of Surgery, at the University 
of California, San Francisco.  Dr. Rapp stated that it was 
possible that the veteran's vascular disease was due to 
service trauma to the vascular system but that the veteran's 
pattern of disease was more typical of mature onset 
atherosclerosis than the result of a single traumatic event.

Analysis

Service connection is warranted for disability resulting from 
disease or injury incurred in or aggravated by active duty.  
38 U.S.C.A. § 1110.  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or 
during any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service incurrence or aggravation of cardiovascular disease, 
arteriosclerosis or Raynaud's disease may be presumed if it 
is manifested to a compensable degree within a year of the 
veteran's discharge from service.  38 U.S.C.A. §§ 1101, 1112; 
38 C.F.R. §§ 3.307, 3.309. 

Service connection may be granted for a disease initially 
diagnosed after service discharge when all evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West Supp. 2001).  

It is undisputed that the veteran had complained of abdominal 
pain during service after an injury during a parachute jump.  
However, he was only hospitalized for two days, and not a 
week as he testified and there is no inservice clinical 
confirmation that the injury was so severe that he was 
unconscious for two or three days.  Rather, the complaint of 
abdominal pain was acute and transitory and there was no 
inservice complaint of leg pain.  

It is also undisputed that the veteran did not seek treatment 
for nor is there any clinical evidence of PVD until the 
1980s.  It is also undisputed that there is no clinical 
evidence of any chronic gastrointestinal disability, leading 
to the colectomy and ileostomy, until many years after 
military service.  

The Board has considered the veteran's testimony of 
continuous leg pain since the inservice trauma.  However, 
there is nothing in the voluminous postservice clinical 
records which relates gastrointestinal disability to his 
military service or suggests that PVD was present in service 
or until many years there after.  Moreover, since he lacks 
medical training and education, the veteran is not competent 
to render an opinion as to the etiology of either of these 
disorders.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Although Dr. Rapp's July 2000 statement indicates that 
service trauma is a possible cause of the veteran's PVD, he 
also opined that it was more likely that the PVD was due to 
mature onset  atherosclerosis.  Therefore, Dr. Rapp's opinion 
is also against the claim.

Accordingly, service connection is not warranted for PVD, 
with amputation of both legs, or for a gastrointestinal 
disability, to include residuals of a colectomy and 
ileostomy.  






ORDER

Service connection for PVD with amputation of both legs is 
denied. 

Service connection for a gastrointestinal disability, to 
include residuals of a colectomy and ileostomy, is denied.  



______________________________
Shane A. Durkin
Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

